Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 5 February 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          The Hague February 5. 1784
        
        I have received your Favour of the Fourth, and considered its Contents. I am very Sorry to find there is no Hope of obtaining the Money upon the old Obligations with an Additional Gratification. The Credit of the United States must be very low indeed, in this Republick, if We must agree to Terms So exorbitant as those in the Plan you have inclosed to me, in order to obtain about two hundred Thousand Pounds sterling.— The News of It will cause Such an Allarm and give Such Disgust in America, that the Effect of it will be positive orders to borrow no more. This indeed would be no Evil to America.
        However Since the Bills are drawn, to avoid the Mischief which would follow the final Protest of them, I will agree to the new Plan you propose, provided you can not obtain the Money upon more moderate and reasonable Terms. But I must intreat you Gentlemen to use your Utmost Endeavours to obtain some Diminution of the Gratifications if it is possible.
        
        I am well perswaded of your Disposition to do this Business as Advantageously for the United States as possible, and therefore it is unnecessary for me to Use any Arguments with you, upon the occasion.
        I beg Leave to recommend to you that the subscription should be opened, at only one House, Messieus Willinks for Example as this Method, is more convenient for the Subscribers, and not less beneficial for the other Houses.
        You will be pleased to make it, an indispensable Condition that the Money be furnished for the Payment of all the Bills, for I am determined if any of them go back protested they shall all share the same Fate.
        With great Esteem &c
      